   Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 1 of 15 PAGEID #: 80




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 MARCUS WATTS                                    )       CASE NO.: 3:19-CV-356
                                                 )
                      Plaintiff,                 )       U.S. District Judge Thomas M. Rose
                                                 )
       vs.                                       )       Magistrate Judge Sharon L. Ovington
                                                 )
 ERNST ENTERPRISES, INC.                         )
                                                 )
                      Defendant.                 )



                              STIPULATED PROTECTIVE ORDER



       Pursuant to the parties’ joint request that the Court enter this Order, and their agreement

that the following limitations and restrictions should apply to documents and information produced

for inspection and copying during the course of this litigation (the “Action”), the Court hereby

ORDERS that:

       1.        Scope. This Protective Order (hereinafter “Protective Order” or “Order”) shall

apply to all documents or other information produced in the course of discovery in this Action that

the producing person or entity (the “Producing Entity”) has designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” pursuant to this Order, including but not limited to, all

initial disclosures, all responses to discovery requests, all deposition testimony and exhibits, and

all materials (including documents or testimony) produced by non-parties in response to subpoenas

issued in connection with this matter, including all copies, excerpts, and summaries thereof

(collectively the “Confidential Information”).

       2.        Purpose. The purpose of this Protective Order is to protect against the

unnecessary disclosure of Confidential Information.


                                                     1
   Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 2 of 15 PAGEID #: 81




       3.           Disclosure Defined. As used herein, “disclosure” or “to disclose” means to

divulge, reveal, describe, summarize, paraphrase, quote, transmit, or otherwise communicate

Confidential Information, and the restrictions contained herein regarding disclosure of

Confidential Information also apply with equal force to any copies, excerpts, analyses, or

summaries of such materials or the information contained therein, as well as to any pleadings,

briefs, exhibits, transcripts or other documents which may be prepared in connection with this

litigation which contain or refer to the Confidential Information or information contained therein.

       4.           Designating Material As Confidential. Any party, or any third party

subpoenaed by one of the parties, may designate as confidential and subject to this Protective

Order any documents, testimony, written responses, or other materials produced in this case if

they contain information that the Producing Entity asserts in good faith is protected from

disclosure by statute or common law, including, but not limited to, confidential personal

information, medical or psychiatric information, trade secrets, personnel records, or such other

sensitive commercial information that is not publicly available. Information that is publicly

available may not be designated as confidential. The designation of materials as confidential

pursuant to the terms of this Protective Order does not mean that the document or other material

has any status or protection by statute or otherwise except to the extent and for the purposes of

this Order.

       5.      Form and Timing Of Designation.

               a.       Documents And Written Materials. The Producing Entity shall designate

any document or other written materials as confidential pursuant to this Order by marking each

page of the material with a stamp identifying it as “CONFIDENTIAL – SUBJECT TO




                                                2
   Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 3 of 15 PAGEID #: 82




PROTECTIVE ORDER,” if practical to do so. The person or entity designating the material

shall place the stamp, to the extent possible, in such a manner that it will not interfere with

the legibility of the document. Materials shall be so-designated prior to, or at the time of, their

production or disclosure.

               b.      Electronically Stored Information (“ESI”): If a production response

includes ESI, the Producing Entity shall make an effort to include within the electronic files

themselves the designation “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” to the

extent practicable. If that is not practicable, then the Producing Entity shall designate in a

transmittal letter or email to the party to whom the materials are produced (the “Receiving

Party”) using a reasonable identifier (e.g., the Bates range) any portions of the ESI that should be

treated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”

               c.      Deposition Testimony. Deposition testimony will be deemed confidential

only if designated as such when the deposition is taken or within 14       days after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript and/or

any exhibits to be protected, except that any exhibit that has previously been marked as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” at the time of production, and

which still bears that mark at the time of its use in a deposition, shall be presumed to be

confidential under this Order without further designation.

       6.      Limitation Of Use.

               a.      General Protections. All information designated “Confidential” and

subject to this Protective Order, including all information derived therefrom, shall be used by the

Receiving Party solely for purposes of prosecuting or defending this Action. The Receiving Party

shall not use or disclose the Confidential Information for any other purpose, including but not




                                                3
   Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 4 of 15 PAGEID #: 83




limited to any business, commercial, or competitive purpose.

               Except as set forth in this Order, the Receiving Party shall not disclose

Confidential Information to any third party. This Order shall not prevent the Producing Entity

from using or disclosing information it has designated as Confidential Information, and that

belongs to the Producing Entity, for any purpose that the Producing Entity deems appropriate,

except that the Producing Entity’s voluntary disclosure of Confidential Information outside the

scope of this Action may impact the protection that this Order would otherwise provide with

regard to such information, once disclosed.

               b.     Persons To Whom Confidential Information May Be Disclosed. Use of

any information, documents, or portions of documents marked “CONFIDENTIAL – SUBJECT

TO PROTECTIVE ORDER,” including all information derived therefrom, shall be restricted

solely to the following persons who agree to be bound by the terms of this Protective Order,

unless additional persons are stipulated by counsel or authorized by the Court:

               1.     outside counsel of record for the parties, and the administrative staff of
                      outside counsel's firms;

               2.     in-house counsel for the parties, and the administrative staff for each in-
                      house counsel;

               3.     any party to this action who is an individual;

               4.     as to any party to this action who is not an individual, every employee,
                      director, officer, or manager of that party, but only to the extent necessary
                      to further the interest of the parties in this litigation;

               5.     independent consultants or expert witnesses (including partners, associates
                      and employees of the firm which employs such consultant or expert)
                      retained by a party or its attorneys for purposes of this litigation, but only to
                      the extent necessary to further the interest of the parties in this litigation,
                      and only after such persons have completed the certification attached hereto
                      as Attachment A, Acknowledgment of Understanding and Agreement to be
                      Bound;



                                                4
   Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 5 of 15 PAGEID #: 84




               6.      the Court and its personnel, including, but not limited to, stenographic
                       reporters regularly employed by the Court and stenographic reporters not
                       regularly employed by the Court who are engaged by the Court or the parties
                       during the litigation of this action;

               7.      the authors and the original recipients of the documents;

               8.      any court reporter or videographer reporting a deposition;

               9.      employees of copy services, microfilming or database services, trial support
                       firms, and/or translators who are engaged by the parties during the litigation
                       of this action;

               10.     interviewees, potential witnesses, deponents, hearing or trial witnesses, and
                       any other person, where counsel for a party to this action in good faith
                       determines the individual should be provided access to such information in
                       order for counsel to more effectively prosecute or defend this action (as long
                       as the disclosure occurs in the presence of counsel, and copies, duplicates,
                       images, or the like are not removed or retained by any interviewee, potential
                       witness, deponent, or hearing or trial witness), provided, however, that in
                       all such cases the individual to whom disclosure is to be made has been
                       informed that the information contained in the disclosed document(s) is
                       confidential and protected by Court Order, that the individual understands
                       that he/she is prohibited from disclosing any information contained in the
                       document(s) to anyone; or

               11.     any other person agreed to in writing by the parties.

       Prior to being shown any documents produced by another party marked

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” any person listed under

paragraph 6(b)(3), 6(b)(4), or 6(b)(11) shall be advised that the confidential information is being

disclosed pursuant to and subject to the terms of this Protective Order.

       7.      Inadvertent Production. Inadvertent production of any document or information

with the designation of “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” shall be

governed by Fed. R. Evid. 502. Pursuant to subsections (d) and (e) of that Rule, the parties agree

to, and the Court orders, protection of Protected Information against claims of waiver (including

as against third parties and in other Federal and State proceedings) in the event such information



                                                5
   Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 6 of 15 PAGEID #: 85




is produced during the course of the Litigation, whether pursuant to a Court order, a parties’

discovery request, or informal production, as follows:

       a.      the production of documents or electronically stored information (“ESI”)
               (including, without limitation, metadata) subject to a legally recognized claim of
               privilege or other protection from production or other disclosure (collectively,
               “Protected Information”), including without limitation the attorney-client privilege
               and work-product doctrine, shall in no way constitute the voluntary disclosure of
               such Protected Information;

       b.      the production of Protected Information shall not result in the waiver of any
               privilege or protection associated with such Protected Information as to the
               receiving party, or any third parties, and shall not result in any waiver of protection,
               including subject matter waiver, of any kind;

       c.      if any document or ESI (including, without limitation, metadata) received by a party
               is on its face clearly subject to a legally recognizable privilege, immunity, or other
               right not to produce such information, the Receiving Party will promptly notify the
               Producing Entity in writing that it has discovered Protected Information, identify
               the Protected Information by Bates Number range, and return or sequester such
               Protected Information until the Producing Entity confirms whether it does indeed
               assert any privilege protecting this information. Once the Producing Entity asserts
               privilege over such Protected Information (as described in Subparagraph (e)
               below), the Receiving Party will return, sequester, or destroy all copies of such
               Protected Information, along with any notes, abstracts or compilations of the
               content thereof, within ten (10) business days of notice from the Producing Entity;

       d.      upon the request of the Producing Entity, the Receiving Party will promptly
               disclose the names of any individuals who have read or have had access to the
               Protected Information;

       e.      if the Producing Entity intends to assert a claim of privilege or other protection over
               Protected Information identified by the receiving party, the Producing Entity will,
               within ten (10) business days of receiving the Receiving Party’s written
               notification, inform the Receiving Party of such intention in writing and shall
               provide the Receiving Party with a log for such Protected Information that is
               consistent with the requirements of the Federal Rules of Civil Procedure, setting
               forth the basis for the claim of privilege, immunity or basis for non-disclosure, and
               in the event, if any portion of the Protected Information does not contain privileged
               or protected information, the Producing Entity shall also provide to the Receiving
               Party a redacted copy of the Protected Information that omits the information that
               the Producing Entity believes is subject to a claim of privilege, immunity or other
               protection;




                                                 6
Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 7 of 15 PAGEID #: 86




   f.    if, during the course of the litigation, a party determines it has produced Protected
         Information, the Producing Entity may notify the Receiving Party of such
         production in writing. The Producing Entity’s written notice must identify the
         Protected Information by Bates Number range, the privilege or protection claimed,
         and the basis for the assertion of the privilege and shall provide the receiving party
         with a log for such Protected Information that is consistent with the requirements
         of the Federal Rules of Civil Procedure, setting forth the basis for the claim of
         privilege, immunity or basis for non-disclosure, and in the event any portion of the
         Protected Information does not contain privileged or protected information, the
         Producing Entity shall also provide to the receiving party a redacted copy of the
         Protected Information that omits the information that the Producing Entity believes
         is subject to a claim of privilege, immunity or other protection. The Producing
         Entity must also demand the return of the Protected Information. After receiving
         such written notification, the Receiving Party must, within ten (10) business days
         of receiving the written notification, return, sequester, or destroy the specified
         Protected Information and any copies, along with any notes, abstracts or
         compilations of the content thereof;

   g.    a Receiving Party’s return, sequestration, or destruction of such Protected
         Information as provided in the Subparagraphs above will not act as a waiver of the
         Receiving Party’s right to move for the production of the returned, sequestered, or
         destroyed Protected Information on grounds that the Protected Information is not
         in fact subject to a viable claim of privilege or other protection. However, the
         Receiving Party is prohibited and estopped from arguing that the Producing
         Entity’s production of the Protected Information in this matter acts as a waiver of
         applicable privileges or protections, that the disclosure of the Protected Information
         by the Producing Entity was not inadvertent, that the Producing Entity did not take
         reasonable steps to prevent the disclosure of the Protected Information, or that the
         Producing Entity did not take reasonable steps to rectify such disclosure; and

   h.    nothing contained herein is intended to or shall limit a Producing Entity’s right to
         conduct a review of documents or ESI (including, without limitation, metadata), for
         relevance, responsiveness, and/or the segregation of privileged and/or protected
         information before such information is produced to the Receiving Party;

   i.    prior to production to another party, all copies, electronic images, duplicates,
         extracts, summaries, or descriptions (collectively “copies”) of documents marked
         “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” under this Order, or
         in any individual portion of such a document, shall be affixed with the designation
         “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” if it does not already
         appear on the copy. All such copies shall thereafter be entitled to the protection of
         this Order. The term “copies” shall not include indices, electronic databases, or lists
         of documents provided these indices, electronic databases, or lists do not contain
         substantial portions or images of the text of confidential documents or otherwise
         disclose the substance of the confidential information contained in those
         documents.


                                           7
   Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 8 of 15 PAGEID #: 87




       8.        Filing Materials Containing Information Designated Confidential.

       In the event a party seeks to file with the Court any confidential information subject to

protection under this Order, that party must take appropriate action to ensure that the document

receives proper protection from public disclosure, including: (a) filing a redacted document with

the consent of the party who designated the document as confidential; (b) where appropriate

(e.g., in relation to discovery and evidentiary motions), submitting the document solely for in

camera review; or (c) when the preceding measures are inadequate, seeking permission to file

the document under seal by filing a motion for leave to file under seal.

       Any motion to file a document subject to this Order under seal must meet the Sixth Circuit’s

standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th

Cir. 2016). The burden of demonstrating the need for and appropriateness of a sealing order is

borne by the moving party, and requires the moving party to analyze in detail, document by

document, the propriety of secrecy, providing reasons and legal citations. Regardless of whether

the parties agree, it remains the Court’s independent obligation to determine whether a seal is

appropriate for any given document or portion thereof. Any proposed sealing, even when

compelling reasons exist, must be narrowly tailored to serve the compelling reasons.

       When a party to this Order seeks to file documents which it believes may warrant sealing,

but is not the party who may be prejudiced by the document or documents becoming part of the

public record, the filing party shall provide the potentially-prejudiced party or parties, or any

potentially-prejudiced third party or parties, with written notification of its intent to file such

documents at least (14) fourteen days before doing so. After being provided such notice, the

potentially harmed party or parties will then have (7) seven days to file with the Court a motion

for sealing. The Court will rule on the motion as promptly as possible.



                                                8
   Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 9 of 15 PAGEID #: 88




       9.         Attorneys Allowed To Provide Advice.

       Nothing in this Order shall bar or otherwise restrict any attorney for any party from

rendering advice to his or her client with respect to this case or from doing anything necessary to

prosecute or defend this case and furthering the interests of his or her client, except for the

disclosure of the Confidential Information as proscribed in this Order.

       10.        Excluding Others From Access.

       Whenever information designated as "Confidential" pursuant to this Protective Order is

to be discussed at a deposition, the person or entity that designated the information as

“Confidential” may exclude from the room any person, other than persons designated in

Paragraph 6 of this Order, as appropriate, for that portion of the deposition.

       11.        No Voluntary Disclosure To Other Entities.

       The parties or anyone acting on their behalf may not voluntarily disclose any Confidential

Information to any state or federal law enforcement or regulatory agency, or any employee

thereof, except in this litigation as set forth in Paragraph 6 of this Order or as otherwise

commanded by law or provided in this Order. Nothing in this Order shall prevent a party from

providing information in its possession in response to a valid order or subpoena from a law

enforcement or regulatory agency requiring the production of such information, except that, prior

to such production, the party producing the information shall provide as much advance notice as

possible to the person or entity that designated the material as confidential to facilitate that

party’s efforts to preserve the confidentiality of the material, if warranted.

       12.        Disputes As To Designations.

       Each party has the right to dispute the confidential status claimed by any other party or

subpoenaed person or entity in accordance with this Protective Order. If a party believes that any



                                                  9
  Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 10 of 15 PAGEID #: 89




documents or materials have been inappropriately designated by another party or subpoenaed

party, that party shall confer with counsel for the person or entity that designated the documents

or materials. As part of that conferral, the designating person or entity must assess whether

redaction is a viable alternative to complete non-disclosure. If any party challenges the

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” designation of any document or

information, the burden to properly maintain the designation shall, at all times, remain with the

person or entity that made the designation to show that said document or information should

remain protected pursuant to Federal Civil Rule 26(c). In the event of disagreement, then the

designating person or entity shall request a telephonic conference with the court, and if

necessary, file a motion pursuant to Federal Civil Rule 26(c). A party who disagrees with the

designation must nevertheless abide by that designation until the matter is resolved by agreement

of the parties or by order of the Court.

       13.       Information Security Protections.

       Any person in possession of Confidential Information received from another person or

entity in connection with this Action shall maintain an information security program that

includes reasonable administrative, technical, and physical safeguards designed to protect the

security and confidentiality of such Confidential Information, protect against any reasonably

anticipated threats or hazards to the security of such Confidential Information, and protect

against unauthorized access to or use of such Confidential Information.

       If the Receiving Party discovers a breach of security, including any actual or suspected

unauthorized access, to Confidential Information subject to this Order, they shall: (1) notify the

person or entity who designated the materials as confidential of such breach; (2) investigate and

take reasonable efforts to remediate the effects of the breach; and (3) provide sufficient




                                               10
  Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 11 of 15 PAGEID #: 90




information about the breach that the Producing Entity can reasonably ascertain the size and scope

of the breach. The Receiving Party agrees to cooperate with the Producing Entity or law

enforcement in investigating any such security incident. In any event, the Receiving Party shall

promptly take all necessary and appropriate corrective action to terminate the unauthorized access.

       14.       All Trials Open To Public.

       All trials, and certain pretrial proceedings and hearings, are open to the public

(collectively a “Public Hearing” or “Public Hearings”). Absent further order of the Court, there

will be no restrictions on any Party’s ability to the use during a Public Hearing any document or

information that has been designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER,” or documents or information derived therefrom that would disclose such confidential

information. However, if a party intends to present at a Public Hearing any document or

information that has been so designated, the party intending to present such document or

information shall provide advance notice to the person or entity that designated the material as

Confidential at least (5) five days before the Public Hearing by identifying the documents or

information at issue as specifically as possible (i.e., by Bates Number, page range, deposition

transcript line, etc.) without divulging the actual documents or information. Any person may then

seek appropriate relief from the Court regarding restrictions on the use of such documents or

information at trial, or sealing of the courtroom, if appropriate.

       15.       No Waiver Of Right To Object.

       This Order does not limit the right of any party to object to the scope of discovery in the

above-captioned action.

       16.       No Determination Of Admissibility.

       This Order does not constitute a determination of the admissibility or evidentiary




                                                 11
  Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 12 of 15 PAGEID #: 91




foundation for the documents or a waiver of any party’s objections thereto.

       17.       No Admissions. Designation by either party of information or documents as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER," or failure to so designate, will not

constitute an admission that information or documents are or are not confidential or trade secrets.

       Neither party may introduce into evidence in any proceeding between the parties, other

than a motion to determine whether the Protective Order covers the information or documents in

dispute, the fact that the other party designated or failed to designate information or documents

as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”

       18.       No Prior Judicial Determination.

       This Order is based on the representations and agreements of the parties and is entered

for the purpose of facilitating discovery in this action. Nothing in this Order shall be construed or

presented as a judicial determination that any documents or information designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” by counsel or the parties is in fact

subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until

such time as the Court may rule on a specific document or issue.

       19.       Order Subject To Modification.

       This Order shall be subject to modification by the Court on its own motion or on motion

of a party or any other person with standing concerning the subject matter.

       20.       Parties May Consent To Disclosure.

       Nothing shall prevent disclosure beyond the terms of this Order if all parties consent to

such disclosure, or if the Court, after notice to all affected parties, permits such disclosure.

Specifically, if and to the extent any party wishes to disclose any Confidential Information

beyond the terms of this Order, that party shall provide all other parties with reasonable notice in




                                                 12
  Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 13 of 15 PAGEID #: 92




writing of its request to so disclose the materials. If the parties cannot resolve their disagreement

with respect to the disclosure of any Confidential Information, then a party may petition the

Court for a determination of these issues. In addition, any interested member of the public may

also challenge the designation of any material as confidential, pursuant to the terms of this

paragraph.

       21.       Return Of Materials Upon Termination Of Litigation.

       Upon the written request and expense of the Producing Entity, within 30 days after the

entry of a final judgment no longer subject to appeal on the merits of this case, or the execution

of any agreement between the parties to resolve amicably and settle this case, the parties and any

person authorized by this Protective Order to receive confidential information shall return to the

Producing Entity, or destroy, all information and documents subject to this Protective Order,

unless the specific document or information has been offered into evidence or filed without

restriction as to disclosure. The party requesting the return of materials shall pay the reasonable

costs of responding to its request. The party returning or destroying the documents or other

information shall certify that it has not maintained any copies of confidential information, except

as permitted by this Order.

       22.       Counsel Allowed To Retain Copy Of Filings.

       Nothing in this Protective Order shall prevent outside counsel for a party from

maintaining in its files a copy of any filings in the Action, including any such filings that

incorporate or attach information designated as “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER.” Moreover, an attorney may use his or her work product in subsequent

litigation provided that such use does not disclose any information or documents designated in

this matter as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”



                                                 13
  Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 14 of 15 PAGEID #: 93




      SO ORDERED.


                                                  s/ Thomas M. Rose
Dated: 10/9/20
                                             U.S. District Judge/U.S. Magistrate Judge


AGREED TO:

/s/ Matthew S. Okiishi (per 9-11-2020
 e-mail auth.)                               /s/ Chad E. Willits
Stephen E. Imm                               Chad E. Willits, Esq. (#0066541)
Matthew S. Okiishi                           REMINGER Co., LPA
Finney Law Firm, LLC                         525 Vine Street, Suite 1500
4270 Ivy Pointe Blvd., Suite 225             Cincinnati, Ohio 45202
Cincinnati, Ohio 45245                       T: 513-455-4024
stephen@finneylawfirm.com                    F: 513-721-2553
matt@finneylawfirm.com                       Email: cwillits@reminger.com
Counsel for Plaintiff                        Counsel for Defendant




                                        14
Case: 3:19-cv-00356-TMR Doc #: 17 Filed: 10/09/20 Page: 15 of 15 PAGEID #: 94
